—Order, *245Supreme Court, New York County (Edward Lehner, J.), entered April 8, 1999, which, to the extent appealed from, denied defendant-appellant’s motion for an order striking plaintiffs answer to defendants’ counterclaims and directing a default judgment on the counterclaims (denominated a motion for summary judgment), and granted plaintiffs cross motion to the extent of granting plaintiff leave to serve a reply to counterclaims, unanimously affirmed, with costs.
The motion court’s determination excusing late service of a reply to counterclaims, which was a few days late at most, constituted a proper exercise of discretion (see, Continental Cas. Co. v Cozzolino Constr. Corp., 120 AD2d 779). We have considered appellant’s remaining arguments and find them unavailing. Concur—Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.